a

Case 1:18-cv-10225-MLW Document 462 Filed 01/27/20 Page i of 2

UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS

 

LILIAN PAHOLA CALDERON JIMENEZ,
and LUIS GORDILLO, et al.,

Individually and on behalf of all others

similarly situated,

No. 1:18-cv-10225-MLW
Plaintiffs-Petitioners,

v.

CHAD WOLF, et al.,

Defendants-Respondents.

 

JANUARY 17, 2020 JOINT STATUS REPORT

On January 9, 2020, this Court ordered that the parties confer and, by January 17, 2020,
report regarding the parties’ positions on whether the status conference should be rescheduled,
and if not, provide a proposed agenda for the status conference stating the parties’ positions on
the matters to be addressed and identifying the submissions relevant to each item. ECF No. 454.

The parties now report that they have agreed that the status conference is not necessary at
this time. However, the parties anticipate that a status conference may be helpful and will file a
further report once they have identified a mutually agreeable proposed timeline along with an
agenda of the matters to be addressed, the parties’ respective positions, and any submissions
relevant to each item.

Additionally, the parties anticipate that they will jointly move to extend the deadlines for

the close of fact discovery, to file amended pleadings, and related items next week.
Ww
“the. Pow hea sha VU, 4 Ye We owns 1, Ww,

Fu an cp dau da sthe parr, wre
vw wea wat Mme Me fo PRrYAL oo

. Ute auven Kk.
4 mi- Juwe few f fo U, Dare \/r~1 / 2
